Citation Nr: 0829173	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing disability, and if so, whether service 
connection is warranted.

2.  Entitlement to an increased rating for otitis media of 
the left ear, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied an increased rating for otitis 
media of the left ear and declined to reopen the service 
connection claim for bilateral hearing loss for lack of new 
and material evidence.

The veteran appeared before the undersigned for a hearing in 
July 2008.  A transcript of the testimony has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The rating decision of March 2005 is final.

2.  The evidence submitted by the veteran since the March 
2005 rating decision is cumulative of previously submitted 
evidence, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran is presently receiving the maximum schedular 
rating available for his service-connected chronic otitis 
media; and there is no evidence of any unusual circumstances 
related to this disability.
CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied reopening the 
claim for service connection for the bilateral hearing 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen a finally disallowed claim of entitlement to service 
connection for bilateral hearing disability.               38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A rating in excess of 10 percent for chronic otitis media 
is not warranted.          38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic Code 6200 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction, or RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in July 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The letter also indicated evidence necessary to 
support a claim for an increased rating per Vazquez-Flores.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with regard to the bilateral hearing 
disability, a VA examination was not required as the veteran 
failed to submit new and material evidence to reopen his 
claim.  38 C.F.R. § 3.159(c)(4)(iii).  Since the claim was 
not reopened, no further development is required.  Concerning 
the increased rating for otitis media of the left ear, the VA 
outpatient treatment records fail to show any active 
symptomatology.  Records indicate that the symptomatology of 
the veteran's left otitis media has remained unchanged, with 
the only treatment being occasional cleanings.  The evidence 
fails to show persistent or recurrent symptoms of the 
disability and fails to show that the disability has affected 
the veteran's ability to communicate as alleged in his 
substantive appeal.  The Board also notes that the veteran 
already receives the maximum rating for his otitis media of 
the left ear, and his records fail to show exceptional 
circumstances warranting a rating under other codes or 
referral for extraschedular evaluation.  Accordingly, the 
Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claim; 
therefore, a VA examination is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence, Bilateral Hearing Loss

The Board notes that the veteran originally filed his claim 
for the bilateral hearing disability in January 1976.  That 
claim was denied in August 1976.  The veteran filed to reopen 
the claim but the RO denied the request in January 1978 since 
new and material evidence was not submitted.  The Board 
upheld that decision in August 1979.  The RO denied reopening 
the claim in October 1996 and May 1997 as no new and material 
evidence had been received.

In March 2005, the RO again denied the veteran's request to 
reopen his claim for service connection for a bilateral 
hearing disability.  The basis of that denial was that the 
evidence was not new and material; thus, the claim could not 
be reopened.  In a letter dated March 22, 2005, he was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision.  The RO received the next 
communication regarding this claimed disability in June 2006, 
more that one year after the March 2005 notice letter.  
Therefore, the March 2005 decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case, dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2006, the veteran filed an application to reopen the 
claim for service connection for his bilateral hearing 
disability.  Evidence submitted since the March 2005 rating 
decision includes VA outpatient treatment records from the 
Cleveland Veterans Medical Center (VAMC) and the veteran's 
testimony before the Board in July 2008.

The VA outpatient treatment records are cumulative and not 
new for purposes of reopening the veteran's claim as the 
records merely verify that the veteran continues to suffer a 
hearing disability.  The records to fail to provide a nexus 
between the hearing disability and service in any way.  
Therefore, since the records are not new and material, the 
claim cannot be reopened based upon the updated medical 
records. Records showing treatment years after service which 
do not link the post-service disorder to service in any way 
are not considered new and material evidence.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).  

The veteran's testimony at his 2008 hearing is not both new 
and material since it essentially duplicates contentions that 
had been proffered at the time of his previous claim.  That 
is, the veteran testified to his belief that service is 
causally related to his current medical condition.  Such lay 
evidence is not "material" to the claim.  See Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim).

In summary, the Board finds that the evidence submitted by 
the veteran since the March 2005 rating decision is 
cumulative of previously submitted evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
For these reasons, the Board concludes that the evidence 
submitted since the March 2005 rating decision does not 
constitute new and material evidence sufficient to reopen his 
claim of service connection for a bilateral hearing 
disability, and the benefits sought on appeal must be denied.

Increased Rating, Otitis Media

The veteran also argues that he is entitled to an increased 
disability rating for his otitis media.  He is currently 
receiving the maximum 10 percent rating provided by 38 C.F.R. 
§ 4.87, DC 6200 (2007).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A compensable 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps.  Other symptoms such as hearing impairment, 
labyrinthitis, facial nerve paralysis or bone loss of skull 
are rated separately, if present.  38 C.F.R.        § 4.87, 
DC 6200.

Chronic nonsuppurative otitis media with effusion is rated 
under the criteria for hearing loss.  38 C.F.R. § 4.87, DC 
6201.

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for bilateral chronic otitis 
media.  The Board has considered this contention but finds, 
however, that the preponderance of the evidence is against 
the claim.

The evidence received since the filing of his claim for 
increased rating includes VA outpatient treatment records and 
testimony provided before the Board in July 2008.  

June 2005 records indicate that the veteran's left ear had 
not had drainage for over one year.  He denied tinnitus, 
vertigo, and changed hearing due to otitis.  The left ear 
examination showed a clean mastoid bowl with minimal debris 
that was cleaned out.  No infection was noted.  Records from 
September 2005 indicate that the veteran was using cresylate 
and vosol for his left ear.  The veteran indicated that there 
was no otorrhea or pain in either ear.  

May 2006 records indicate that the veteran's left ear was 
secreting large amounts of drainage.  Records dated June 2006 
indicate that the veteran's left mastoid cavity was fairly 
clean.  He was diagnosed with status post left mastoidectomy 
and was advised to use drops in his ears and to dry his ears 
out with a hairdryer.

October 2006 medical records indicate that the veteran's left 
neotympanum was intact, and that some cerumen or epithelial 
debris was completely removed from the mastoid cavity.

The veteran claims in his VA Form 9, or substantive appeal, 
that his otitis media of the left ear has caused him to 
interfere with his ability to communicate effectively.  
However, none of the veteran's medical records indicate that 
the veteran has any active symptomatology related to his left 
ear otitis media or that he has problems communicating as a 
result of this disability.

The veteran testified about surgies completed years prior to 
the increased ratings claim.  He also testified that he could 
not hear the television or his wife when having a 
conversation.  He indicated that he could not hear the 
telephone ring and that he could not hear persons trying to 
reach him by phone.

As noted, the veteran is presently receiving the maximum 
schedular rating available for his service-connected 
bilateral chronic otitis media.  The available medical 
evidence indicates no findings of otosclerosis, peripheral 
vestibular disorders, Meniere's syndrome, or malignant 
neoplasms so as to warrant higher ratings under any 
alternative rating criteria.  See Diagnostic Codes 6201- 
6208.  Therefore, a disability rating in excess of 10 percent 
must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss; the application to reopen the claim is denied.

Entitlement to an increased rating for otitis media of the 
left ear, currently rated at 10 percent, is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


